                                                     lir=IIMAL
                                                    ... ;




     SHAWN N. ANDERSON
     United States Attorney
     BELINDA ALCANTARA
     Assistant U.S. Attorney                                             DISTRICT COURT OF GUAM
     Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue                                                    JUL 12 2D19
 4   Hagatna, Guam 96910
     PHONE: (671)472-7332                                                  JEANNE G. QUINATA
 5   FAX: (671)472-7215                                                       8URKei»6SURi

 6   Attorneys for the United States of America

 7                             IN THE UNITED STATES DISTRICT COURT


 8                                    FOR THE TERRITORY OF GUAM


 9
      UNITED STATES OF AMERICA,                             CRIMINAL CASE NO. 1 9 " 0 0 0 3 2
10
                               Plaintiff,
11
                               vs.                          PLEA AGREEMENT
12
      CHAD AARON OGO GUMABON.
13
                               Defendant.
14


15          The United States and Defendant, CHAD AARON OGO GUMABON, enter into the

16   following plea agreement:

17                                          Charge and Penalties

18          1. Defendant agrees to waive indictment and to enter a guilty plea to an Information

19   charging him with one count of access device fraud in violation of 18 U.S.C. § 1029(a)(2).

20          2. Defendant understands and acknowledges the following:

21                  (a) A conviction for access device fraud in violation of 18 U.S.C. § 1029(a)(2)

22   carries a maximum penalty often years imprisonment, a $ 250,000 fine, a three-year period of

23   supervised release, and a $100 special assessment. In addition to these maximum penalties, any

24   violation of a supervised release order could lead to an additional term of up to two years

                                                    - 1 -
 1   imprisonment, pursuant to 18 U.S.C. § 3583(e)(3). Defendant agrees to pay the special

 2   assessment at or before sentencing.

 3                  (b) Pursuant to the Mandatory Victim Restitution Act, the Court must order that

 4   the Defendant pay restitution to any victim of the offense of conviction, pursuant to 18 U.S.C. §

 5   3663A. Defendant agrees to make restitution in the amount of at least $6,073.24 to the victim in

 6   this case prior to sentencing, by making payment in the Court Treasury Registry until a judgment

 7   of conviction and restitution has been entered. Defendant understands that the United States may

 8   seek more restitution.


 9                                 Voluntariness & Waiver of Trial Rights


10          3. Defendant affirms that he has read this plea agreement and fully understands it.

11   Defendant acknowledges that he enters this plea agreement and his decision to plead guilty

12   voluntarily, and not because of any force, threats, promises or inducements, apart from the

13   promises and inducements set forth in this plea agreement. He agrees to plead guilty because he

14   is in fact guilty of the charged offense.

15          4. Defendant acknowledges that he understands that by entering a plea of guilty, he is

16   waiving - that is, giving up - the following rights guaranteed to him by law and by the

17   Constitution of the United States:


18                   (a) the right to plead not guilty and to persist in a plea of not guilty;

19                   (b) the right to a jury trial;

20                   (c) the right to be represented by an attorney and, if necessary, to have the Court

21   appoint counsel at trial and all stages of the proceedings;

22                  (d) the right at trial to confront and cross-examine witnesses against him;

23                   (e) the right to remain silent at trial, with such silence not being used against

24   him in any way;

                                                       -2-
 1                  (f) the right, should he choose, to testify on his own behalf and to present

 2   evidence;

 3                  (g) the right to compel witnesses to appear at such a trial and to have them testify

 4   on his behalf; and

 5                  (h) the right not to be prosecuted except by an indictment returned by a grand

 6   jury.

 7   Defendant understands that any statement he gives under oath in connection with this guilty plea

 8   may be used against him by the United States in a prosecution for perjury or false statement.

 9                               Elements of the Offense & Factual Basis


10           5. Defendant understands and agrees that to establish the offense of access device fraud

11   in violation of 18 U.S.C. §1029(a)(2), the United States must prove each of the following

12   elements beyond a reasonable doubt:

13                  First: The defendant knowingly used the unauthorized access device at any time

14                  during a one-year period beginning on or about September 13, 2018, and ending

15                  during that period;

16                  Second: By using the unauthorized access device during that period, the defendant

17   obtained things of value, their value together totaling $1,000 or more during that period;

18                  Third: The defendant acted with the intent to defraud; and

19                  Fourth: The defendant's conduct in some way affected commerce between one

20   state and another state, or between a state of the United States and a foreign country.

21           6. The United States and Defendant stipulate and agree to the following facts:

22                  (a) Defendant was born in 1990 and is a citizen of the United States.

23                  (b) Between September 13, 2018 and October 16, 2018, in the District of Guam,

24   defendant knowingly used the account number from a Military Star card belonging to Joseph Q.

                                                     -3-
 1   ending in the last four numbers "1685", without authorization, at the Army Air Force Exchange

 2   Service (AAFES) located in the Andersen Air Force Base (AAFB) Main Exchange, AAFB Gas

 3   Express, Barrigada Gas Express and the Navy Exchange (NEX) Santa Rita, Guam. While

 4   employed by AAFES, Defendant obtained the Military Star card account number and its

 5   expiration date while assisting Joseph Q. in applying for the Military Star card. Defendant saved

 6   the information in Defendant's cell phone. Joseph Q. did not give Defendant permission to use

 7   the access device. Between September 13, 2018 and October 16, 2018, by using the

 8   unauthorized access device ending in "1685", defendant fraudulently obtained approximately

 9   $6073.24 or more in things of value, namely, a Vizio LED television, Apple TV, Apple watch,

10   fuel, consumer goods, and gift cards. Defendant fraudulently used the access device

11   approximately twenty times during the period beginning September 13, 2018 by manually

12   having the cashier input the account number ending in "1685". The Military Star card is billed

13   through the Exchange Credit Program based in Cincinnati, Ohio.

14                  (c) The parties agree that this stipulated statement of facts is sufficient to support

15   Defendant's guilty plea. It is made for that limited purpose and does not contain all facts relating

16   to the underlying criminal conduct.

17                                 Sentencing Guidelines & Procedures

18          7. Defendant understands and acknowledges that:

19                  (a) The Sentencing Guidelines apply in this case. In determining a sentence,

20   the Court is obligated to calculate the applicable sentencing guideline range and to consider that

21   range, possible departures or variances under the Sentencing Guidelines, and other sentencing

22   factors under 18 U.S.C. § 3553(a);

23                  (b) The United States will make its full discovery file available to the Probation

24   Office for its use in preparing the presentence report;
 1                  (c) The Court will rely on the facts established in this case - including, but not

 2   limited to, the facts Defendant stipulates to in this plea agreement - in determining the applicable

3    offense level and resulting guideline range;

4                   (d) Sentencing discussions between Defendant and defense counsel or between

5    defense counsel and the U.S. Attorney's Office are not part of this plea agreement, and

6    Defendant is not relying on the possibility of any particular guideline range or sentence based on

7    any such discussions;

 8                  (e) No promises or guarantees have been made to Defendant regarding either the

9    guideline range or the sentence that will be imposed. The Court is not required to follow the

10   Sentencing Guidelines or to accept any sentencing recommendations made by the United States

11   or Defendant, and the Court may impose any sentence up to and including the maximum

12   penalties set out above. Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal

13   Procedure, if the Court does not accept a sentencing recommendation made by the United States,

14   Defendant nevertheless has no right to withdraw his guilty plea.

15                           Sentencing Recommendations of the United States

16          8. The United States agrees to recommend that the Court, in determining Defendant's

17   sentencing guideline range, apply the maximum available reduction for acceptance of

18   responsibility. This recommendation, however, is based on facts currently known to the United

19   States and is contingent on Defendant accepting responsibility according to the factors set forth

20   in § 3E1.1 of the Sentencing Guidelines. The United States is free to withdraw this

21   recommendation if Defendant has previously engaged in any conduct which is unknown to the

22   United States and is inconsistent with acceptance of responsibility, or if he engages in any

23   conduct between the date of this plea agreement and the sentencing hearing which is inconsistent

24   with acceptance of responsibility.
 1          9. The United States agrees to recommend at sentencing that the Court impose a sentence

 2   at the low end of the applicable guideline range.

 3                                   Financial Disclosure Obligations

 4          10. Defendant agrees to submit to the U.S. Attorney's Office, within three weeks of the

 5   execution of this plea agreement, a complete, accurate and truthful financial statement and

 6   accompanying releases, in a form it provides and as it directs. Defendant agrees to disclose all

 7   assets in which he has any interest or over which he exercises control, directly or indirectly,

 8   including those held by a spouse, nominee or other third party. Defendant authorizes the U.S.

 9   Attorney's Office to obtain a credit report on him to evaluate his ability to satisfy any financial

10   obligation imposed by the Court.

11           11. Defendant understands and agrees that any monetary penalties imposed by the Court

12   will be due and payable immediately and subject to immediate enforcement by the United States,

13   pursuant to 18 U.S.C. § 3613. Defendant understands that, by law, interest accrues on any

14   remaining balance of the debt. Defendant agrees not to dissipate assets.

15          Defendant agrees to pay $6,073.24, representing the mimimum restitution owed to the

16   victim in this case, prior to sentencing. The parties agree to stipulate and move the Court for an

17   Order directing the Clerk of Court to hold funds up to $6,073.24 in the Court Treasury Registry

18   until a judgment of conviction and restitution has been entered.

19          If Defendant is financially unable to immediately pay any monetary penalties in full,

20   Defendant agrees: (a) to cooperate with the United States Attorney's Office; (b) to provide

21   updated financial statements upon request by the United States Attorney's Office and to keep the

22   office advised about Defendant's current address; and (c) for his debt to be placed on the

23   Treasury Offset Program and any tax refund/rebate offset program existing in his state of

24   residency. Defendant understands that any funds captured by an offset program will be paid

                                                     -6-
 1   towards his monetary penalties, but does not relieve him of his obligation to pay the monetary

 2   penalties in full.

 3                                        Consequences of Breach

 4           12. Defendant agrees that if he is deemed by the Court to be in material breach of any of

 5   his obligations under this agreement: (a) Defendant shall not be entitled to withdraw his plea of

 6   guilty made in connection with this agreement; (b) the United States may, in its discretion and at

 7   its option, declare null and void any of its obligations under this agreement; and (c) the United

 8   States may recommend whatever sentence it may deem appropriate. The issue of whether

 9   Defendant is in material breach of this agreement shall be determined by the Court in a

10   proceeding at which the United States shall be required to establish breach by a preponderance of

11   the evidence. Defendant understands and agrees that the Federal Rules of Evidence shall not

12   apply at any such hearing.

13                                  Waiver of Post-Sentencing Rights

14           13. Defendant voluntarily, knowingly and intelligently waives any right to appeal or to

15   collaterally attack any aspect of his conviction or sentence including, but not limited to, any

16   pretrial dispositions of motions and other issues. Defendant acknowledges and agrees that this

17   waiver shall result in the dismissal of any appeal or collateral attack Defendant might file

18   challenging his conviction or sentence in this case, other than an attack based on alleged

19   ineffective assistance of counsel, alleged involuntariness of the Defendant's guilty plea, or

20   alleged prosecutorial misconduct.

21              Consequences of Withdrawal of Guilty Plea or Vacating of Conviction

22           14. Defendant agrees that if he is allowed to withdraw his guilty plea or if any conviction

23   entered pursuant to this agreement is vacated or rendered invalid for any reason, the Court shall,

24   at the request of the United States, reinstate any charges that were dismissed as part of this
     agreement. Defendant also agrees that within six months after the date the order vacating or

     invalidating Defendant's conviction or allowing him to withdraw his guilty plea becomes final,

     the United States may file additional charges against Defendant relating directly or indirectly to

 4   the conduct underlying the guilty plea. Defendant waives his right to challenge any such

 5   additional charges on the ground that they were not filed in a timely manner, including any claim

 6   that they were filed after the limitations period expired.

 7                                        Completeness and Effect

 8           15. Nothing in this plea agreement shall bind any federal, state or local districts,

 9   jurisdiction or law enforcement agency, other than the United States Attorney for the Districts of

10   Guam and the Northern Mariana Islands.


11           16. Defendant acknowledges that this is the only plea agreement in this case. This plea

12   agreement cannot be modified other than by a writing signed by all parties, or by a modification

13   acknowledged by all parties on the record in Court.

14

     DATED
15
                                                    CHAD AARON OGO GUMABON
                                                    Defendant
16


17   DATED
                                                    LETLANI V. LUJAN
18                                                  Assistant Federal Public Defender for Defendant


19
                                                    SHAWN N. ANDERSON
                                                    United States Attorney
20                                                  Districts of Guam and the Northern Mariana Islands


21
     DATED: 1^\7M1                            BY:           '^U0&SS!Z=5-
                                                    BgJdNDA ALCANTARA
22
                                                    Assistant U.S. Attorney
23


24


                                                      -8-
